Exhibit 10.7

Facility Agreement Amendment Letter

Avis Finance Company Limited

Avis House, Park Road, Bracknell, Berkshire RG12 2EW

02123807

8 February 2012

Dear Sirs

We refer to the Facility Agreement dated 20 October 2011 as amended and restated
on 5 December 2011 between Avis Finance Company Limited (“Finco”) and Avis
AutonoLeggio S.p.A. (“Italian Opco”) as borrowers (the “Borrowers”) and Avis
Budget Car Rental, LLC (the “Parent”), Avis Budget EMEA Limited (“Avis Europe”),
Avis Alquile un Coche S.A. (“Spanish Opco”) and Avis Autovermietung GMBH & Co KG
(“German Opco”) (Finco, Italian Opco, the Parent, Avis Europe, Spanish Opco and
German Opco together, the “Obligors”), the Mandated Lead Arranger, the Lender
named in it, the security trustee (the “Security Trustee”) and the facility
agent (the “Facility Agent”) (the “Facility Agreement”).

 

1 Interpretation

Terms defined in the Facility Agreement have the same meaning in this Letter.

A reference to a “paragraph” is a reference to a paragraph of this Letter.

 

2 General Amendments to the Facility Agreement

The Co-ordinator, acting as agent for the Obligors pursuant to Clause 6
(Co-ordinator) of the Facility Agreement, hereby requests that the Mandated Lead
Arranger, Original Lenders, Facility Agent and Security Agent agree to the
following amendments to the Facility Agreement:

 

2.1 Amendment to the definition of “Concentration Limits”

The Obligors, the Mandated Lead Arranger, the Lender, the Facility Agent and the
Security Agent (together, the “Parties”) agree that the definition of
“Concentration Limits” in Clause 1.1 (Definitions) of the Facility Agreement
shall be amended by:

 

  2.1.1 the deletion of “and” at the end of paragraph (e);

 

  2.1.2 the insertion of a new paragraph (g) as follows:

 

  “(g) the percentage of Eligible Vehicles in the Vehicle Fleet in respect of
which the holder of the certificate of title and/or registration (as applicable)
is incorporated in Spain shall not exceed 40 per cent. of the Vehicle Fleet;”

 

  2.1.3 the insertion of a new paragraph (h) as follows:

 

  “(h) the percentage of Eligible Vehicles in the Vehicle Fleet in respect of
which the holder of the certificate of title and/or registration (as applicable)
is incorporated in Italy shall not exceed 45 per cent. of the Vehicle Fleet;
and”

 

  2.1.4 the insertion of a new paragraph (i) as follows:

 

  “(i)

the aggregate percentage of Eligible Vehicles in the Vehicle Fleet which are
(i) At Risk Assets or (ii) Programme Assets in respect of which the lower of

 

1



--------------------------------------------------------------------------------

  the ratings assigned to the relevant Vehicle Manufacturer Group is (x) Ba1 or
below by Moody’s or (y) BB+ or below by S&P shall not exceed 85 per cent. of the
Vehicle Fleet,”

 

2.2 Amendment to the definition of “Majority Lenders”

The Parties agree that the definition of “Majority Lenders” in Clause 1.1
(Definitions) of the Facility Agreement shall be deleted in its entirety and
replaced with the following:

““Majority Lenders” means at least two Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to the reduction);”

 

2.3 Amendment to Clause 2.1 (Grant of the Facility)

 

  (a) The Parties agree that paragraph (b) of Clause 2.1 (Grant of the Facility)
of the Facility Agreement shall be amended by replacing “€180,000,000” with
“€157,500,000”.

 

  (b) The Parties agree that paragraph (b)(ii) of Clause 2.1 (Grant of the
Facility) of the Facility Agreement shall be amended by replacing “€170,000,000”
with “€192,500,000”.

 

2.4 Amendment to Clause 18.14 (SPVs)

The Parties agree that Clause 18.14(e) of the Facility Agreement shall be
deleted in its entirety and replaced with the following:

 

  “(e) From each Transition Date relating to an SPV and its Related Opco, and,
at the latest, by the Settlement Date falling in December 2012 each Related Opco
shall cease to have the right to request Advances pursuant to the Facility other
than Rollover Advances.”

 

2.5 Amendment to Clause 39.5 (Special Majority Matters)

The Parties agree that the definition of “Special Majority Lenders” in Clause
39.5 (Special Majority Matters) of the Facility Agreement shall be deleted in
its entirety and replaced with the following:

““Special Majority Lenders” means the Majority Lenders.

 

2



--------------------------------------------------------------------------------

2.6 Amendments to Schedule 1 (Lenders and their Commitments)

The Parties agree that Schedule 1 (Lenders and their Commitments) to the
Facility Agreement shall be amended by deleting the table in its entirety and
replacing it with the following:

 

Lender   Euro Tranche
(€)     Italian Tranche
(€)     Treaty Passport Scheme
Reference
Number and jurisdiction
of tax residence

Crédit Agricole Corporate and Investment Bank

    350,000,000        None     

5/C/0222082/DTTP-

France

Crédit Agricole Corporate and Investment Bank, Milan Branch

    None        157,500,000     

Total Commitment (subject to Clause 2.1 (Grant of the Facility))

    350,000,000        157,500,000     

 

3 Amendments to the Facility Agreement relating to Acceding Borrowers

 

3.1 Amendment to the definition of “Guarantors”

The Parties agree that the definition of “Guarantors” in Clause 1.1
(Definitions) of the Facility Agreement shall be deleted in its entirety and
replaced with the following:

““Guarantors” means the Original Obligors and each Acceding Borrower until such
time as such entity ceases to be a Guarantor in accordance with the terms of the
Senior Finance Documents, and “Guarantor” means any one of them, as the context
requires;”

 

3.2 New Clause 19.3A (Loans to SPV Borrowers)

The Parties agree that a new Clause 19.3A (Loans to SPV Borrowers) shall be
inserted after Clause 19.3 (Loans and Financial Indebtedness) as follows:

No Borrower SPV may be a debtor in respect of any Financial Indebtedness unless
such Financial Indebtedness falls within paragraphs (a) or (b) of the definition
of “Permitted Intragroup Financial Indebtedness” and:

 

  (a) the relevant creditor irrevocably guarantees to each Finance Party
punctual performance by such Borrower SPV of all such Borrower SPV’s obligations
under the Senior Finance Documents (such guarantee being subject to a cap in an
amount equal to the Financial Indebtedness owed by the Borrower SPV to the
relevant creditor);

 

  (b) the relevant creditor grants Security over all of its rights under the
Financial Indebtedness in favour of the Security Agent on behalf of the Finance
Parties in respect of all present and future moneys, debts and liabilities due,
owing or incurred by such Borrower SPV to any Finance Party under or in
connection with any Senior Finance Document (in each case, whether alone or
jointly, or jointly and severally, with any other person, whether actually or
contingently and whether as principal, surety or otherwise) (such Security being
subject to a cap in an amount equal to the Financial Indebtedness owed by the
Borrower SPV to the relevant creditor),

 

3



--------------------------------------------------------------------------------

in each case, in form and substance satisfactory to the Security Agent.

 

3.3 Amendments to Clause 21 (Acceding Borrowers)

The Parties agree that paragraph (b) of Clause 21 (Acceding Borrowers) shall be
amended by the insertion of “and Guarantor” after “had such Eligible SPV been an
original Party as a Borrower”.

 

3.4 Amendment to Clause 23.12 (Limitations of Liabilities of Italian Opco)

The Parties agree that Clause 23.12 (Limitations of Liabilities of Italian Opco)
of the Facility Agreement shall be renamed “Limitation of Liabilities of Italian
Guarantors” and shall be deleted in its entirety and replaced with the
following:

“The liability of Italian Opco and any Borrower SPV incorporated in Italy (each
an “Italian Guarantor”) under this Clause 23:

 

  (a) shall not include and shall not extend, directly or indirectly, to any
indebtedness incurred by any Obligor under or in relation to any Advance the
proceeds of which are applied in whole or in part towards the acquisition or
subscription of shares in that Italian Guarantor or any direct or indirect
Holding Company of that Italian Guarantor (or the refinancing of any
indebtedness incurred for that purpose); and

 

  (b) in respect of the obligations of any Obligor which is not a direct or
indirect Subsidiary of that Italian Guarantor shall at all times be limited to
an amount of €157,500,000 for each Italian Guarantor.”

 

3.5 New Clause 11.3A (Release of SPVs following Permitted Take-Out Financing)

The Parties agree that a new Clause 11.3A (Release of SPVs following Permitted
Take-Out Financing) shall be inserted after Clause 11.3 (Mandatory Prepayment in
Full) as follows:

“11.3A Release of SPVs following Permitted Take-Out Financing

 

  (a) On or promptly after the Settlement Date immediately succeeding repayment
of 100 per cent. of the Advances made to a Borrower SPV including any interest
thereon and any Break Costs related thereto pursuant to paragraph (a) of Clause
11.3 (Mandatory Redemption in Full), the Security Agent and the Facility Agent
shall (and each is irrevocably authorised without any further consent, sanction,
authority or further confirmation from any Finance Party or Obligor to)
unconditionally and irrevocably release:

 

  (i) that Borrower SPV from all of its obligations under the Senior Finance
Documents;

 

  (ii) any Security granted by that Borrower SPV over any of its assets pursuant
to the Senior Finance Documents;

 

  (iii) any other claim of a Finance Party or another Obligor against that
Borrower SPV or over that Borrower SPV’s assets; and

 

4



--------------------------------------------------------------------------------

  (iv) any Security or guarantee granted in respect of Financial Indebtedness
advanced to that Borrower SPV pursuant to Clause 19.3A (Loans to SPV Borrowers),

on behalf of the relevant Finance Party and Obligors. The relevant Borrower SPV
shall cease to have any obligations under the Senior Finance Documents and shall
cease to be an Obligor, Borrower or Guarantor for the purposes of the Senior
Finance Documents.

 

  (b) If, pursuant to or for the purpose of a Permitted Take-Out Financing,
after the Settlement Date referred to in paragraph (a) above, the Security Agent
requires any release of any guarantee or Security granted by any Borrower SPV,
each Party shall promptly enter into any release and/or other document and take
any action which the Security Agent may reasonably require.

 

  (c) The Co-ordinator (acting on behalf of each Obligor) agrees that any
Financial Indebtedness owed by the relevant Borrower SPV to any Obligor shall be
treated as being discharged on the Settlement Date referred to in paragraph
(a) above.

 

4 General

 

4.1 Facility Agreement

 

  4.1.1 These amendments have been made in accordance with Clause 39
(Amendments) of the Facility Agreement.

 

  4.1.2 Save as expressly amended by this Letter, the Facility Agreement shall
otherwise remain unamended and in full force and effect in accordance with the
terms thereof.

 

  4.1.3 By their acceptance of the terms of this Letter, the Parties confirm
that their obligations under the Senior Finance Documents to which they are a
party (including the guarantee and indemnity of each Guarantor) will remain in
full force and effect.

 

  4.1.4 The Facility Agent and the Co-ordinator designate this Letter as a
Senior Finance Document for the purposes of the Facility Agreement.

 

4.2 Illegality

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

 

4.3 Rights and remedies

No failure by the Finance Parties to exercise, or any delay by the Finance
Parties in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies provided by law or under any Senior Finance Document.

 

5



--------------------------------------------------------------------------------

4.4 Governing law and jurisdiction

This Letter and all non-contractual obligations arising out of or in connection
with it shall be governed by English law. Each of the parties hereto hereby
submits to the jurisdiction of the courts of England and Wales.

 

4.5 Third party rights

No person shall have any right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Letter.

Yours faithfully

Avis Finance Company Limited, as Co-ordinator on behalf of each of the Obligors

Signed to indicate its agreement:

/s/ Judith Nicholson

Crédit Agricole Corporate and Investment Bank

as Mandated Lead Arranger, Original Lender, Security Agent and Facility Agent

Signed to indicate its agreement:

/s/ Laurent Haik

/s/ Edith Lusson

Crédit Agricole Corporate and Investment Bank, Milan Branch

as Original Lender

/s/ Laurent Haik

/s/ Edith Lusson

 

6